August 17, 2011 EDGAR FILING Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Forum Funds ICICI India Dynamic Fund File Nos. 2-67052; 811-3023 Post-Effective Amendment No. 333 Dear Sir or Madam: Pursuant to Section 8(c) of the Securities Act of 1933, as amended, and Regulation C thereunder, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, transmitted herewith on behalf of Forum Funds (the “Trust”) is Post-Effective Amendment No. 333 to the Trust’s currently effective Registration Statement on Form N-1A relating to the ICICI India Dynamic Fund (the “Fund”).This transmission contains a conformed signature page, the manually signed original of which is maintained at the offices of the Trust. The primary purposes of this filing are to: (1) address comments received from the staff of the Securities and Exchange Commission regarding the Fund's prospectus and statement of additional information ("SAI") filed in the Trust's Post-Effective Amendment No. 294 on October 5, 2010; and (2) make other non-material changes to the Fund's prospectus and SAI. If you have any questions or comments concerning the foregoing, please call me at (202) 778-9187. Very truly yours, /s/ Francine J. Rosenberger Francine J. Rosenberger Attachments cc:David Faherty Atlantic Fund Services
